


ENVIRONMENTAL INDEMNITY AGREEMENT
 
THIS ENVIRONMENTAL INDEMNITY AGREEMENT (this "Agreement") is executed effective
as of June 12, 2014, by TOTB North, LLC, a Florida limited liability company
(“Borrower”) and Owens Realty Mortgage, Inc., a Maryland corporation and Owens
Financial Group, Inc., a California corporation (collectively, “Guarantor”)
(Guarantor and Borrower are herein individually, collectively, jointly and
severally, "Indemnitor"), for the benefit of BANK OF THE OZARKS ("Lender").
 
RECITALS
 
The following matters are true and correct, are a part of this Agreement, and
form the basis for this Agreement:
 
A. Lender is making a loan ("Loan") to Borrower under and pursuant to the terms
and provisions of that certain Construction Loan Agreement between Lender, as
lender, and Borrower, as borrower (the "Loan Agreement") of even date herewith
which Loan is further evidenced by that certain Promissory Note (the "Note")
executed by Borrower and payable to the order of Lender in the original
principal amount of TWENTY-ONE MILLION THREE HUNDRED FOUR THOUSAND AND NO/100
DOLLARS ($21,304,000.00), secured, inter alia, by that certain
Mortgage, Security Agreement and Fixture Filing (the "Lien Instrument") covering
the Mortgaged Property (as hereinafter defined) including, without limitation,
that certain land or property interest; and
 
B. As a material inducement in order for Lender to make the Loan to Borrower,
Indemnitor has agreed to execute and deliver this Agreement to and for the
benefit of Lender.
 
NOW, THEREFORE, for and in consideration of the making of the Loan by Lender to
Borrower, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Indemnitor hereby agrees as
follows:
 
AGREEMENT
 
ARTICLE I

 
DEFINITIONS
 
Section 1.1 Definitions.  As used in this Agreement, the following terms shall
have the following meanings:
 
Customary Complying Substances:  Hazardous Substances which are (i) customarily
used in connection with the occupancy, use, operation or maintenance of the
Mortgaged Property, (ii) in reasonably minimal amounts, taking into account the
intended and proper use thereof, and, to the extent required by applicable law,
properly containerized and labeled, and (iii) stored, transported, disposed of
and used in a manner that do not violate Environmental Laws.
 
 
ENVIRONMENTAL INDEMNITY AGREEMENT
MIAMI-DADE COUNTY, FLORIDA
641925 v.2

--------------------------------------------------------------------------------

 
Environmental Laws:  Any federal, state or local law, statute, ordinance, order,
decree, code, directive or regulation, whether now or hereafter in effect,
pertaining to health, industrial hygiene or the environmental conditions on,
under or about the Mortgaged Property, including, but not limited to, the
following, as now or hereafter amended:  Comprehensive Environmental Response,
Compensation, and Liability Act of 1980 ("CERCLA"), 42 U.S.C. § 9601 et seq.;
Resource, Conservation and Recovery Act ("RCRA"), 42 U.S.C. § 6901 et seq. as
amended by the Superfund Amendments and Reauthorization Act of 1986 ("SARA"),
Pub. L. 99-499, 100 Stat. 1613; the Toxic Substances Control Act ("TSCA"), 15
U.S.C. § 2601 et seq.; Emergency Planning and Community Right to Know Act of
1986 ("EPCRA"), 42 U.S.C. § 11001 et seq.; Clean Water Act ("CWA"), 33 U.S.C.
§ 1251 et seq.; Clean Air Act ("CAA"), 42 U.S.C. § 7401 et seq.; Federal Water
Pollution Control Act ("FWPCA"), 33 U.S.C. § 1251 et seq.; any applicable
corresponding state laws or ordinances; and regulations, rules, guidelines or
standards promulgated pursuant to such laws, statutes and regulations, as such
statutes, regulations, rules, guidelines and standards are amended from time to
time.
 
Environmental Reports:  Those certain Phase I Environmental Site Assessments and
other environmental reports, whether one or more, with respect to the Mortgaged
Property described on Exhibit B attached hereto and made a part hereof for all
purposes.
 
Event of Default:  Shall have the meaning provided in Article IV hereof.
 
Governmental Authority:  Any and all applicable courts, boards, agencies,
commissions, offices or authorities of any nature whatsoever for any
governmental unit (federal, state, county, district, municipal, city or
otherwise) or quasi-governmental unit, whether now or hereafter in existence,
with jurisdiction over all or any portion of the Mortgaged Property or the
activities thereon or Indemnitor.
 
Hazardous Substances:  Any substance, product, waste or other material which is
or becomes listed, regulated or addressed as being a toxic, hazardous, polluting
or similarly harmful substance under any Environmental Law, including (but not
limited to):  (i) any substance included within the definition of "hazardous
waste" pursuant to Section 1004 of RCRA; (ii) any substance included within the
definition of "hazardous substance" pursuant to Section 101 of CERCLA; (iii) any
substance included within the definition of "regulated substance", "hazardous
substance", "waste" or "pollutant" (or other similar terms, without limitation)
pursuant to any applicable state law or ordinance wherein the Mortgaged Property
is located; (iv) asbestos or asbestos containing materials in any form that are
or could reasonably be expected to become friable; (v) polychlorinated
biphenyls; (vi) petroleum products; (vii) underground storage tanks, whether
empty, filled or partially filled with any substance; (viii) any radioactive
materials, urea formaldehyde foam insulation or radon; (ix) mold and mold
causing substances; and (x) any other chemical, material or substance, the
exposure to which is prohibited, limited or regulated by any Governmental
Authority on the basis that such chemical, material or substance is toxic,
hazardous or harmful to human health or the environment.
 
Hazardous Substances Contamination:  The contamination (whether presently
existing or hereafter occurring) of the improvements, facilities, soil,
groundwater, surface water, air or other elements on or of the Mortgaged
Property by Hazardous Substances, or the contamination of the buildings,
facilities, soil, groundwater, surface water, air or other elements on or of any
other property as a result of Hazardous Substances at any time being located on
or discharged from the Mortgaged Property, including the migration of vapors
from contaminated soil or ground water into improvements (whether before or
after the date of the Lien Instrument); provided, however, the use, storage or
existence of any Customary Complying Substances shall not constitute a Hazardous
Substances Contamination.
 
 
ENVIRONMENTAL INDEMNITY AGREEMENT
MIAMI-DADE COUNTY, FLORIDA
641925 v.2

--------------------------------------------------------------------------------

 
Indemnified Parties:  Shall have the meaning provided in Section 7.1 hereof.
 
Loan Documents:  The Note, the Lien Instrument, the Loan Agreement, this
Agreement and any and all other agreements, documents and instruments now or
hereafter executed by Indemnitor or any other Person in connection with the Loan
or the performance and discharge of the obligations related hereto or thereto,
together with any and all renewals, modifications, amendments, restatements,
consolidations, substitutions, replacements, extensions and supplements hereof
or thereof.
 
Mortgaged Property:  That certain real property located in Miami-Dade County,
Florida, as more particularly described in the Lien Instrument, including the
land more particularly described on Exhibit A attached hereto and incorporated
herein by reference, together with all improvements located thereon, certain
personalty as described in the Lien Instrument, together with certain other
rights, estates, interests, collateral and benefits now or at any time hereafter
securing the payment of the Loan and related obligations, whether by virtue of
the Loan Documents or otherwise.
 
Person:  Any corporation, limited liability company, limited liability
partnership, general partnership, limited partnership, firm, association, joint
venture, trust or any other association or legal entity, including any public or
governmental body, quasi-governmental body, agency or instrumentality, as well
as any natural person.
 
Remedial Work.  Such corrective work and procedures as may be reasonably
necessary or desirable in light of any Hazardous Substances Contamination or a
violation by Indemnitor or the Mortgaged Property of any Environmental Laws, all
of which Remedial Work shall be undertaken in a manner consistent with the
requirements of all applicable Environmental Laws.
 
Section 1.2 Capitalized terms not defined in this Agreement shall have the same
meanings as given them in the Loan Agreement.
 
Section 1.3 Additional Definitions.  As used herein, the following terms shall
have the following meanings:  (i) "hereof," "hereby," "hereto," "hereunder,"
"herewith" and similar terms mean of, by, to, under and with respect to this
Agreement or to the other documents or matters being referenced;
(ii) "heretofore" means before, "hereafter" means after, and "herewith" means
concurrently with the date of this Agreement; (iii) all pronouns, whether in
masculine, feminine or neuter form, shall be deemed to refer to the object of
such pronoun whether same is masculine, feminine or neuter in gender, as the
context may suggest or require; (iv) "including" means including, without
limitation; and (v) all terms used herein, whether or not defined in Section 1.1
hereof, and whether used in singular or plural form, shall be deemed to refer to
the object of such term whether such is singular or plural in nature, as the
context may suggest or require.
 
 
ENVIRONMENTAL INDEMNITY AGREEMENT
MIAMI-DADE COUNTY, FLORIDA
641925 v.2

--------------------------------------------------------------------------------

 
ARTICLE II

 
REPRESENTATIONS AND WARRANTIES
 
Indemnitor unconditionally represents and warrants to Lender as follows:
 
Section 2.1 No Hazardous Substances.  Except as may be disclosed in the
Environmental Reports, (i) to Indemnitor’s knowledge, the Mortgaged Property
does not contain any Hazardous Substances other than Customary Complying
Substances, and the Mortgaged Property is not affected by any Hazardous
Substances Contamination, and (ii) neither Indemnitor nor, to Indemnitor’s
knowledge, any other Person, including any predecessor owner, tenant, licensee,
occupant, user or operator of all or any portion of the Mortgaged Property, has
ever undertaken, caused, permitted, authorized or suffered the presence, use,
manufacture, handling, generation, transportation, storage, treatment,
discharge, release, burial or disposal on, under, from or about the Mortgaged
Property of any Hazardous Substances (other than Customary Complying Substances)
or the transportation to or from the Mortgaged Property of any Hazardous
Substances (other than Customary Complying Substances).
 
Section 2.2 No Violation of Law. To the Indemnitor’s knowledge and except as may
be disclosed in the Environmental Reports, the Mortgaged Property and the
operations conducted thereon do not violate any applicable law, statute,
ordinance, rule, regulation, order or determination of any Governmental
Authority or any Environmental Laws.
 
Section 2.3 Permits and Licenses.  To Indemnitor’s knowledge, all notices,
permits, licenses and similar authorizations, if any, required to be obtained or
filed in connection with the ownership, operation or use of the Mortgaged
Property, including the past or present generation, treatment, storage, disposal
or release of any Hazardous Substances into the environment, have been duly
obtained or filed.
 
Section 2.4 Adjoining Property.  Except as may be disclosed in the Environmental
Reports, to Indemnitor's knowledge, no property adjoining the Mortgaged Property
is or has in the past been used for the disposal, storage, treatment,
processing, manufacturing or other handling of Hazardous Substances in violation
of any Environmental Laws, nor, to Indemnitor's knowledge, is any other property
adjoining the Mortgaged Property affected by Hazardous Substances Contamination.
 
Section 2.5 No Right to Lien.  Except as may be disclosed in the Environmental
Reports, neither Indemnitor nor, to Indemnitor’s knowledge, any other Person,
including any predecessor owner, tenant, licensee, occupant, user or operator of
all or any portion of the Mortgaged Property, has in the past undertaken,
caused, permitted, authorized or suffered the presence, use, manufacture,
handling, generation, transportation, storage, treatment, discharge, release,
burial or disposal of any Hazardous Substances on, under, from or about any
other real property, all or any portion of which is legally or beneficially
owned (or any interest or estate therein which is owned) by Indemnitor in any
jurisdiction now or hereafter having in effect a so-called "superlien" law or
ordinance or any part thereof, the effect of which law or ordinance would be to
create a lien on the Mortgaged Property to secure any obligation in connection
with the "superlien" law of such other jurisdiction.
 
 
ENVIRONMENTAL INDEMNITY AGREEMENT
MIAMI-DADE COUNTY, FLORIDA
641925 v.2

--------------------------------------------------------------------------------

 
Section 2.6 No Investigations.  To Indemnitor’s knowledge, no inquiry,
investigation, administrative order, consent order and agreement, litigation or
settlement is proposed or in existence, or to Indemnitor’s knowledge, threatened
or anticipated with respect to any allegations that there has been, there is
currently or there is a threat of a presence, release, threat of release or
placement of any Hazardous Substances in violation of Environmental Laws on,
under, from or about the Mortgaged Property, or the manufacture, handling,
generation, transportation, storage, treatment, discharge, burial or disposal of
any Hazardous Substances in violation of Environmental Laws on, under, from or
about the Mortgaged Property, or the transportation of any Hazardous Substances
to or from the Mortgaged Property.  Indemnitor has not received any written
notice, and has no knowledge, that any Governmental Authority or private third
party has determined, or threatens to determine, or is investigating any
allegations that there has been, there is currently or there is a threat of a
presence, release, threat of release or placement of any Hazardous Substances in
violation of Environmental Laws on, under, from or about the Mortgaged Property,
or the manufacture, handling, generation, transportation, storage, treatment,
discharge, burial or disposal of any Hazardous Substances in violation of
Environmental Laws on, under, from or about the Mortgaged Property, or the
transportation of any Hazardous Substances to or from the Mortgaged Property in
violation of Environmental Laws.
 
Section 2.7 No Release, Etc.  Except as may be disclosed in the Environmental
Reports, Indemnitor has taken all steps reasonably necessary to determine that
no Hazardous Substances have been generated, placed, held, located (other than
Customary Complying Substances) treated, or otherwise released on, under, from
or about the Mortgaged Property in violation of Environmental Laws.
 
Section 2.8 No New Activity.  To Indemnitor’s knowledge, except as may be
disclosed in the Environmental Reports, no activities or operations have
occurred on or about the Mortgaged Property since the effective date of the
applicable Environmental Report which, by virtue of the nature of such activity
or operation, would impose a material possibility or concern that (i) a
Hazardous Substances Contamination could have occurred on or about the Mortgaged
Property since the date of the applicable Environmental Report, or (ii) a
violation of Environmental Law could have occurred since the date of the
applicable Environmental Report.  To Indemnitor's knowledge, the information and
factual circumstances described in the Environmental Reports remains true,
correct and complete in all material respects as of the date hereof.
 
ARTICLE III

 
COVENANTS
 
Indemnitor unconditionally covenants and agrees with Lender as follows:
 
Section 3.1 No Hazardous Substances.  Indemnitor will not use or store Hazardous
Substances (other than Customary Complying Substances) or generate, manufacture,
produce, release, discharge, treat or dispose of on, under, from or about the
Mortgaged Property in violation of Environmental Laws or transport to or from
the Mortgaged Property any Hazardous Substances in violation of Environmental
Laws or knowingly allow any other Person to do so. Prior to any construction,
renovation or any other activities at the Mortgaged Property which might, in
Lender's reasonable determination, disturb any suspect asbestos containing
material, Indemnitor shall conduct an asbestos survey in form and substance
reasonably satisfactory to Lender or, if applicable, as required by any
Environmental Laws.  If asbestos containing material is discovered as a result
of such survey, Indemnitor shall comply in all material respects with all
federal laws, state laws, local ordinances and all regulations concerning the
removal and disposal of such materials, including all worker protection
practices and standards.
 
 
ENVIRONMENTAL INDEMNITY AGREEMENT
MIAMI-DADE COUNTY, FLORIDA
641925 v.2

--------------------------------------------------------------------------------

 
Section 3.2 Compliance with Environmental Laws.  Indemnitor will keep and
maintain the Mortgaged Property in material compliance with, and shall not cause
or permit the Mortgaged Property to be in violation of, any Environmental Law.
 
Section 3.3 Notice of Proceedings or Events.  Indemnitor will give prompt
written notices to Lender of:  (i) any proceeding or inquiry by any Governmental
Authority or nongovernmental entity or Person, of which Indemnitor has
knowledge, with respect to the presence of any Hazardous Substances on, under,
from or about the Mortgaged Property, the migration thereof from or to other
property or the disposal, storage or treatment of any Hazardous Substances
generated or used on, under or about the Mortgaged Property; (ii) all claims
made or threatened by any third party against Indemnitor or the Mortgaged
Property or any other owner or operator, including a tenant, of the Mortgaged
Property relating to any loss or injury resulting from any Hazardous Substances;
(iii) Indemnitor's discovery of any Hazardous Substances Contamination on the
Mortgaged Property or any current or historical circumstances relative to the
Mortgaged Property of an environmental nature which could subject Indemnitor or
the Mortgaged Property to liability for damages or remediation pursuant to any
Environmental Laws; and (iv) Indemnitor's discovery of any occurrence or
condition on any real property adjoining or in the vicinity of the Mortgaged
Property that could cause the Mortgaged Property or any part thereof to be
subject to any investigation or remediation pursuant to any Environmental Laws.
 
Section 3.4 Lender's Rights.  Indemnitor will permit Lender to join and
participate in, as a party if it so elects, any legal proceedings or actions
initiated with respect to the Mortgaged Property in connection with any
Environmental Laws or Hazardous Substances, and Indemnitor shall pay all court
costs, reasonable attorneys' fees and expenses actually incurred by Lender in
connection therewith.
 
Section 3.5 Remedial Work.  If any Remedial Work is reasonably necessary or
desirable, Indemnitor shall commence and thereafter diligently prosecute to
completion all such Remedial Work within such period of time as may be required
under any Environmental Laws.  Indemnitor's written proposal for any Remedial
Work shall be provided to Lender in advance for Lender's review and approval
which proposal shall include (i) the identity and biographical information with
respect to any proposed contractor or engineer to be used with respect to such
Remedial Work, (ii) a description of the measures to be undertaken as a part of
such Remedial Work to insure that value is maintained with respect to the
Mortgaged Property and that minimal disruption occurs as a result thereof to
existing tenants at the Mortgaged Property and to the ongoing revenue from the
Mortgaged Property, and (iii) such other information as Lender may reasonably
request.  Lender shall be provided a copy of all environmental reports prepared
after discovery of the reasonable necessity to perform Remedial Work immediately
upon receipt thereof by Indemnitor, and shall be copied on all correspondence
with any Governmental Authority regarding the Hazardous Substances Contamination
and/or the Remedial Work.  Indemnitor shall provide Lender with periodic written
status reports with respect to any Remedial Work in form, detail and at a
frequency reasonably acceptable to Lender.  All costs and expenses of such
Remedial Work shall be paid by Indemnitor, including Lender's reasonable
attorneys' fees and costs actually incurred in connection with monitoring or
review of such Remedial Work.  In the event Indemnitor shall fail to timely
commence, or cause to be commenced, or fail to diligently prosecute to
completion, such Remedial Work, Lender may, but shall not be required to, cause
such Remedial Work to be performed, and all reasonable costs and expenses
thereof, or incurred in connection therewith, shall become part of the
Indebtedness (as defined in the Lien Instrument).
 
 
ENVIRONMENTAL INDEMNITY AGREEMENT
MIAMI-DADE COUNTY, FLORIDA
641925 v.2

--------------------------------------------------------------------------------

 
Section 3.6 Monitoring System.  In the event that Lender acquires knowledge or
receives notice that any Hazardous Substance (other than Customary Complying
Substances) or Hazardous Substances Contamination exists in, on or under the
Mortgaged Property, in violation of applicable Environmental Law, upon Lender's
written request thereof, Indemnitor will establish and maintain, at Indemnitor's
sole expense, a system to assure and monitor continued compliance with
Environmental Laws and the exclusion of Hazardous Substances (other than
Customary Complying Substances) from the Mortgaged Property, by any and all
owners or operators, including tenants, of the Mortgaged Property, which system
shall include annual reviews of such compliance by employees or agents of
Indemnitor who are familiar with the requirements of the Environmental Laws and,
at the request of Lender no more than once each year, an environmental report
which shall allow reliance thereon by Lender; provided, however, that if any
such environmental report indicates any violation of any Environmental Laws or a
need for further investigative or Remedial Work, (i) such system shall include
at the request of Lender for detailed reviews of the status of such violation
and/or the conducting of such further investigations ("Supplemental Reports") by
the environmental consulting firm approved by Lender, and (ii) Lender may
require the preparation of any additional environmental reports as may be
determined by Lender to be reasonably necessary. Indemnitor shall furnish an
environmental report or such Supplemental Reports to Lender within sixty (60)
days after Lender so requests, together with such additional information as
Lender may reasonably request.
 
ARTICLE IV

 
EVENTS OF DEFAULT
 
The term "Event of Default", as used herein, shall mean the occurrence at any
time and from time to time, of any one or more of the following:
 
Section 4.1 Existence of Contamination.  If either Indemnitor or Lender acquires
knowledge or receives notice that Hazardous Substances (other than Customary
Complying Substances) or Hazardous Substances Contamination exists in, on, about
or under any of the Mortgaged Property, and Indemnitor fails, within thirty (30)
days after acquisition of such knowledge or of such notice (or such shorter
period of time as may be required under any Environmental Law), (i) to notify
Lender thereof in accordance with Section 3.3 and 9.3 of this Agreement (in the
event Lender was not the party to acquire such knowledge or receive such notice
to begin with); and (ii) to commence and thereafter diligently prosecute to
completion any necessary Remedial Work.
 
 
ENVIRONMENTAL INDEMNITY AGREEMENT
MIAMI-DADE COUNTY, FLORIDA
641925 v.2

--------------------------------------------------------------------------------

 
Section 4.2 Breach of Representation, Warranty or Covenant.  If Indemnitor
violates or fails to comply with any covenant or agreement contained herein or
any representation or warranty contained herein shall be false or misleading, or
erroneous in any material respect.
 
Section 4.3 Cross-Default with Loan Agreement.  The occurrence of any "Event of
Default" as specified in the Loan Agreement.
 
ARTICLE V

 
REMEDIES
 
If an Event of Default shall occur and be continuing, Lender may, at Lender's
sole election, exercise any or all of the following:
 
Section 5.1 Acceleration.  Declare all unpaid amounts under the Note and any
other unpaid portion of the Indebtedness immediately due and payable, without
further notice, presentment, protest, demand or action of any nature whatsoever
(each of which is hereby expressly waived by Indemnitor), whereupon the same
shall become immediately due and payable.
 
Section 5.2 Remedies Under Loan Documents.  Exercise any and all other rights,
remedies and recourses granted under the Loan Documents or as may be now or
hereafter existing in equity or at law, by virtue of statute or otherwise,
including actions for damages and specific performance.
 
ARTICLE VI

 
SITE ASSESSMENTS
 
If Lender shall ever have a reasonable basis to believe that there are Hazardous
Substances (other than Customary Complying Substances) or Hazardous Substances
Contamination affecting any of the Mortgaged Property in violation of
Environmental Laws, Lender (by its officers, employees and agents) at any time
and from time to time, either prior to or after the occurrence of an Event of
Default, may contract for the services of Persons (the "Site Reviewers") to
perform environmental site assessments ("Site Assessments") on the Mortgaged
Property for the purpose of determining whether there exists on the Mortgaged
Property any environmental condition which could result in any liability, cost
or expense to the owner, occupier or operator of such Mortgaged Property arising
under any Environmental Law.  The Site Assessments may be performed at any time
or times so as to not unreasonably interfere with any tenants occupying the
Mortgaged Property, upon reasonable notice and under reasonable conditions
established by Indemnitor which do not unreasonably impede the performance of
the Site Assessments.  The Site Reviewers are hereby authorized to enter upon
the Mortgaged Property for such purposes.  The Site Reviewers, provided that the
Mortgaged Property is materially restored to its condition as existed prior to
such Site Assessments, are further authorized to perform both above and below
the ground testing for environmental damage or the presence of any Hazardous
Substances Contamination on the Mortgaged Property, and such other tests on the
Mortgaged Property as may be reasonably necessary to conduct the Site
Assessments in the reasonable opinion of the Site Reviewers.  Indemnitor will
supply to the Site Reviewers such historical and operational information
regarding the Mortgaged Property as may be reasonably requested by the Site
Reviewers to facilitate the Site Assessments and will make available for
meetings with the Site Reviewers appropriate personnel having knowledge of such
matters.  On request, Lender shall make the results of such Site Assessments
fully available to Indemnitor, which (prior to an Event of Default) may at its
election participate under reasonable procedures in the direction of such Site
Assessments and the description of tasks of the Site Reviewers.  The reasonable
cost of performing such Site Assessments shall be paid by Indemnitor upon demand
of Lender and any such obligations shall be Indebtedness secured by the Loan
Documents and shall be payable by Indemnitor upon demand.
 
 
ENVIRONMENTAL INDEMNITY AGREEMENT
MIAMI-DADE COUNTY, FLORIDA
641925 v.2

--------------------------------------------------------------------------------

 
ARTICLE VII

 
INDEMNIFICATION
 
Section 7.1 Agreement to Indemnify.  REGARDLESS OF WHETHER ANY SITE ASSESSMENTS
ARE CONDUCTED HEREUNDER, INDEMNITOR SHALL, JOINTLY AND SEVERALLY, PROTECT,
INDEMNIFY AND HOLD HARMLESS LENDER AND ANY TRUSTEE ACTING ON LENDER'S BEHALF AND
THEIR RESPECTIVE PARENTS, SUBSIDIARIES, DIRECTORS, OFFICERS, EMPLOYEES,
REPRESENTATIVES, AGENTS, SUCCESSORS AND ASSIGNS (COLLECTIVELY, THE “INDEMNIFIED
PARTIES”) FROM AND AGAINST ANY AND ALL LOSS, DAMAGE, COSTS, EXPENSE, ACTION,
CAUSES OF ACTION AND LIABILITY (INCLUDING COURT COSTS AND REASONABLE ATTORNEYS'
FEES AND EXPENSES) DIRECTLY OR INDIRECTLY ARISING FROM OR ATTRIBUTABLE TO THE
USE, GENERATION, MANUFACTURE, PRODUCTION, STORAGE, RELEASE, THREATENED RELEASE,
DISCHARGE, DISPOSAL OR PRESENCE OF ANY HAZARDOUS SUBSTANCES IN, ON, UNDER, ABOUT
OR FROM THE MORTGAGED PROPERTY, WHETHER EXISTING OR NOT EXISTING AND WHETHER
KNOWN OR UNKNOWN AT THE TIME OF THE EXECUTION HEREOF AND REGARDLESS OF WHETHER
OR NOT CAUSED BY, OR WITHIN THE CONTROL OF INDEMNITOR, INCLUDING (I) DAMAGES FOR
PERSONAL INJURY, OR INJURY TO THE MORTGAGED PROPERTY, NEIGHBORING PROPERTIES OR
NATURAL RESOURCES OCCURRING UPON OR OFF THE MORTGAGED PROPERTY, FORESEEABLE OR
UNFORESEEABLE, INCLUDING THE COST OF DEMOLITION AND REBUILDING OF ANY
IMPROVEMENTS ON THE MORTGAGED PROPERTY, INTEREST AND PENALTIES; (II) THE COSTS
OF ANY REQUIRED OR NECESSARY ENVIRONMENTAL INVESTIGATION OR MONITORING, ANY
REMEDIAL WORK, REPAIR, CLEANUP OR DETOXIFICATION OF THE MORTGAGED PROPERTY AND
ANY NEIGHBORING PROPERTIES, AND THE PREPARATION AND IMPLEMENTATION OF ANY
CLOSURE, REMEDIAL OR OTHER REQUIRED PLANS INCLUDING COURT COSTS AND FEES AND
EXPENSES INCURRED FOR ATTORNEYS, CONSULTANTS, CONTRACTORS, EXPERTS AND
LABORATORIES; AND (III) LIABILITY TO ANY THIRD PERSON OR ANY GOVERNMENTAL
AUTHORITY TO INDEMNIFY SUCH PERSON OR GOVERNMENTAL AUTHORITY FOR COST EXPENDED
IN CONNECTION WITH THE ITEMS REFERENCED IN SUBPARAGRAPH (II) IMMEDIATELY ABOVE
EXCEPT TO THE EXTENT THE SAME ARISE OR RESULT FROM THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF ANY PERSON CLAIMING INDEMNITY HEREUNDER.  THIS COVENANT
AND THE INDEMNITY CONTAINED HEREIN SHALL (1) SURVIVE THE RELEASE OF THE LIEN OF
THE LIEN INSTRUMENT, OR THE EXTINGUISHMENT OF THE LIEN OF THE LIEN INSTRUMENT BY
FORECLOSURE OR ACTION IN LIEU THEREOF AND SHALL CONTINUE IN EFFECT SO LONG AS A
VALID CLAIM MAY BE LAWFULLY ASSERTED AGAINST THE INDEMNIFIED PARTIES, AND
(2) EXCLUDE ANY DAMAGES ATTRIBUTABLE TO HAZARDOUS SUBSTANCES FIRST INTRODUCED
ONTO THE MORTGAGED PROPERTY AFTER A FORECLOSURE THEREOF BY LENDER PURSUANT TO
THE LOAN DOCUMENTS (BUT ONLY TO THE EXTENT THAT SUCH HAZARDOUS SUBSTANCES WERE
NOT INTRODUCED BY INDEMNITOR OR ANY AFFILIATE OR AGENT OF INDEMNITOR) OR
OTHERWISE DUE TO LENDER'S OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
 
 
ENVIRONMENTAL INDEMNITY AGREEMENT
MIAMI-DADE COUNTY, FLORIDA
641925 v.2

--------------------------------------------------------------------------------

 
Section 7.2 Indemnification Procedures.  If any action shall be brought against
Lender based upon any of the matters for which Lender is indemnified hereunder,
Lender shall notify Indemnitor in writing and Indemnitor shall promptly assume
the defense thereof, including, without limitation, the employment of counsel
reasonably acceptable to Lender and the negotiation of any settlement; provided,
however, that any failure of Lender to notify Indemnitor of such matter shall
not impair or reduce the obligations of Indemnitor thereunder.  Lender shall
have the right, at the expense of Indemnitor to employ separate counsel in any
such action and to participate in the defense thereof.  In the event Indemnitor
shall fail to discharge or undertake to defend Lender against any claim, loss or
liability for which Lender is indemnified hereunder, Lender may, at its sole
option and election, defend or settle such claim, loss or liability.  The
liability of Indemnitor to Lender hereunder shall be conclusively established by
such settlement, provided such settlement is made in good faith, the amount of
such liability to include both the settlement consideration and the costs and
expenses, including, without limitation court costs and attorneys' fees and
expenses, incurred by Lender in effecting such settlement.  Indemnitor shall
not, without the prior written consent of Lender:  (i) settle or compromise any
action, suit, proceeding or claim or consent to the entry of any judgment that
does not include as an unconditional term thereof the delivery by the claimant
or plaintiff to Lender of a full and complete written release of Lender (in
form, scope and substance satisfactory to Lender in its sole discretion) from
all liability in respect of such action, suit, proceeding or claim and a
dismissal with prejudice of such action, suit, proceeding or claim; or
(ii) settle or compromise any action, suit, proceeding or claim in any manner
that may adversely affect Lender or obligate Lender to pay any sum or perform
any obligation as determined by Lender in its reasonable discretion.  All costs
indemnified hereunder shall be immediately reimbursable to Lender when and as
incurred and, in the event of any litigation, claim or other proceeding, without
any requirement of waiting for the ultimate outcome of such litigation, claim or
other proceedings, and Indemnitor shall pay to Lender any and all costs within
ten (10) days after written notice from Lender itemizing the amounts thereof
incurred to the date of such notice.  In addition to any other remedy available
for the failure of Indemnitor to periodically pay such amounts owing hereunder,
such amounts, if not paid within said ten (10) day period, shall bear interest
at the Default Interest Rate.
 
 
ENVIRONMENTAL INDEMNITY AGREEMENT
MIAMI-DADE COUNTY, FLORIDA
641925 v.2

--------------------------------------------------------------------------------

 
ARTICLE VIII

 
LENDER'S RIGHT TO REMOVE HAZARDOUS MATERIALS
 
Except as previously disclosed in the Environmental Reports, Lender shall have
the right but not the obligation, without in any way limiting Lender's other
rights and remedies under the Loan Documents, to enter onto the Mortgaged
Property, perform Remedial Work or to take such other actions as it deems
reasonably necessary or advisable to clean up, remove, resolve or minimize the
impact of or otherwise deal with, any Hazardous Substances or Hazardous
Substances Contamination in, on, under, about or from the Mortgaged Property
following receipt of any notice from any Person asserting the existence of any
Hazardous Substances or Hazardous Substances Contamination pertaining to the
Mortgaged Property or any part thereof which, if true, could result in an order,
notice, suit, imposition of a lien on the Mortgaged Property or other action
and/or which, in Lender's reasonable opinion, could jeopardize Lender's security
under the Loan Documents; provided, however, Lender shall have no right to
proceed with any of the rights granted to it in this Article VIII until Lender
has provided Indemnitor with written notice of Lender's intent to take any of
the actions described in this Article VIII and Indemnitor fails to commence,
within thirty (30) days (or such shorter period of time as may be required under
any Environmental Law) following Indemnitor's receipt of such notice, all
Remedial Work or other action necessary to clean-up, remove or resolve any of
the foregoing and diligently proceeds thereafter to complete the same.  All
reasonable costs and expenses paid or incurred by Lender in the exercise of any
such rights shall be included in the Indebtedness secured by the Loan Documents
and shall be payable by Indemnitor upon demand.
 
ARTICLE IX

 
MISCELLANEOUS
 
Section 9.1 No Exculpation.  This Agreement shall not be subject to any
exculpation, non-recourse or other limitation of liability provisions in the
Loan Documents, and Indemnitor acknowledges that Indemnitor's obligations under
this Agreement are joint, several and unconditional, and are not limited by any
such exculpation, non-recourse or similar limitation of liability provisions, if
any, in the Loan Documents.
 
Section 9.2 Reimbursable Costs.  Those costs, damages, liabilities, losses,
claims, expenses (including court costs and reasonable attorneys' fees and
expenses) for which Lender is indemnified hereunder shall be reimbursable to
Lender after being paid by Lender, and Indemnitor shall pay such costs,
expenses, damages, liabilities, losses, claims, expenses (including court costs
and reasonable attorneys' fees and expenses) to Lender within ten (10) days
after notice from Lender itemizing the amounts paid to the date of such
notice.  In addition to any remedy available for failure to periodically and
timely pay such amounts, such amounts shall thereafter bear interest at the
Default Interest Rate.  Payment by Lender shall not be a condition precedent to
the obligations of Indemnitor under this Agreement.
 
Section 9.3 Notices.  Any notice, communication, request or other documents or
demand permitted or required hereunder shall be in writing and given in
accordance with the provisions of the Loan Agreement.
 
 
ENVIRONMENTAL INDEMNITY AGREEMENT
MIAMI-DADE COUNTY, FLORIDA
641925 v.2

--------------------------------------------------------------------------------

 
Section 9.4 Governing Law.  THIS AGREEMENT IS EXECUTED AND DELIVERED AS AN
INCIDENT TO A LENDING TRANSACTION NEGOTIATED AND CONSUMMATED IN DALLAS COUNTY,
TEXAS AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF TEXAS APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN TEXAS;
PROVIDED, HOWEVER, THAT EITHER FEDERAL LAW OR, TO THE EXTENT FEDERAL LAW DOES
NOT APPLY, THE LAW OF THE SITUS OF THE MORTGAGED PROPERTY SHALL BE APPLIED TO
DETERMINE THE COMPLIANCE OF THE MORTGAGED PROPERTY WITH ENVIRONMENTAL
LAWS.  Indemnitor, for itself and its successors and assigns, hereby irrevocably
(i) submits to the nonexclusive jurisdiction of the state and federal courts in
Texas (ii) waives, to the fullest extent permitted by law, any objection that it
may now or in the future have to the laying of venue of any litigation arising
out of or in connection with any Loan Document brought in the applicable court
of Dallas County, Texas or in the United States District Court with jurisdiction
over Dallas County, Texas; (iii) waives any objection it may now or hereafter
have as to the venue of any such action or proceeding brought in such court or
that such court is an inconvenient forum; and (iv) agrees that any legal
proceeding against any party to any Loan Document arising out of or in
connection with any of the Loan Documents may be brought in one of the foregoing
courts.  Indemnitor agrees that service of process upon it may be made by
certified or registered mail, return receipt requested, at its address specified
herein.  Nothing herein shall affect the right of Lender to serve process in any
other manner permitted by law or shall limit the right of Lender to bring any
action or proceeding against Indemnitor or with respect to any of Indemnitor's
property in courts in other jurisdictions.  The scope of each of the foregoing
waivers is intended to be all encompassing of any and all disputes that may be
filed in any court and that relate to the subject matter of this transaction,
including contract claims, tort claims, breach of duty claims and all other
common law and statutory claims.  Indemnitor acknowledges that these waivers are
a material inducement to Lender's agreement to enter into agreements and
obligations evidenced by the Loan Documents, that Lender has already relied on
these waivers and will continue to rely on each of these waivers in related
future dealings.  The waivers in this section are irrevocable, meaning that they
may not be modified either orally or in writing, and these waivers apply to any
future renewals, extensions, amendments, modifications or replacements in
respect of the applicable Loan Document.  In connection with any litigation,
this Agreement may be filed as a written consent to a trial by the court.
 
Section 9.5 Waiver of Acceptance.  Indemnitor waives any acceptance of this
Agreement by Lender.
 
Section 9.6 No Waiver.  The failure of any party to enforce any right or remedy
hereunder, or to promptly enforce any such right or remedy, shall not be deemed
to be a waiver thereof nor give rise to any estoppel against such party, nor
excuse any of the parties from their obligations hereunder.  Any waiver of such
right or remedy must be in writing and signed by the party to be bound.  This
Agreement is subject to enforcement at law and/or equity, including actions for
damages and/or specific performance.
 
Section 9.7 Time is of Essence.  Time is of the essence in this Agreement with
respect to all of the terms, conditions and covenants herein contained.
 
 
ENVIRONMENTAL INDEMNITY AGREEMENT
MIAMI-DADE COUNTY, FLORIDA
641925 v.2

--------------------------------------------------------------------------------

 
Section 9.8 Survival.  This Agreement shall be deemed to be continuing in nature
and shall remain in full force and effect and shall survive any exercise of any
remedy by Lender under the Loan Documents, including foreclosure of the liens of
the Loan Documents (or deed in lieu thereof), even if, as part of such
foreclosure or deed in lieu of foreclosure, the Indebtedness is satisfied in
full.
 
Section 9.9 NO ORAL AGREEMENTS.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND SUPERSEDE ANY
AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS,
WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF AND
MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO.  The provisions hereof and
the other Loan Documents may be amended or waived only by an instrument in
writing signed by Indemnitor and Lender.
 
Section 9.10 WAIVER OF RIGHT TO TRIAL BY JURY.  INDEMNITOR, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, HEREBY KNOWINGLY, INTENTIONALLY,
IRREVOCABLY, UNCONDITIONALLY AND VOLUNTARILY, WITH AND UPON THE ADVICE OF
COMPETENT COUNSEL, WAIVES, RELINQUISHES AND FOREVER FORGOES THE RIGHT TO A TRIAL
BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, ARISING OUT OF OR IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY CONDUCT, ACT OR OMISSION OF LENDER OR
INDEMNITOR, OR ANY OF THEIR DIRECTORS, OFFICERS, PARTNERS, MEMBERS, EMPLOYEES,
AGENTS OR ATTORNEYS, OR ANY OTHER PERSONS AFFILIATED WITH LENDER OR INDEMNITOR,
IN EACH OF THE FOREGOING CASES, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE.
 
Section 9.11 Joint and Several Liability.  If Indemnitor consists of more than
one Person, each shall be jointly and severally liable to perform the
obligations of Indemnitor under this Agreement.
 
Section 9.12 Counterparts; Facsimile and Electronic Transmission.  To facilitate
execution, this Agreement may be executed in as many counterparts as may be
convenient or required.  It shall not be necessary that the signature and
acknowledgment of, or on behalf of, each party, or that the signature and
acknowledgment of all persons required to bind any party, appear on each
counterpart.  All counterparts shall collectively constitute a single
instrument.  It shall not be necessary in making proof of this Agreement to
produce or account for more than a single counterpart containing the respective
signatures and acknowledgment of, or on behalf of, each of the parties
hereto.  Any signature and acknowledgment page to any counterpart may be
detached from such counterpart without impairing the legal effect of the
signatures and acknowledgments thereon and thereafter attached to another
counterpart identical thereto except having attached to it additional signature
and acknowledgment pages.  Counterparts hereof which are transmitted by
facsimile or electronic transmission shall be given the identical legal effect
as an original.
 
 
ENVIRONMENTAL INDEMNITY AGREEMENT
MIAMI-DADE COUNTY, FLORIDA
641925 v.2

--------------------------------------------------------------------------------

 
[SIGNATURE PAGE FOLLOWS]

ENVIRONMENTAL INDEMNITY AGREEMENT
MIAMI-DADE COUNTY, FLORIDA
641925 v.2
 
 

--------------------------------------------------------------------------------

 

EXECUTED to be effective as of the date first written above.
 

 
INDEMNITOR:
 
TOTB North, LLC, a Florida limited liability company
 
 
By:  _________________________________
        William C. Owens, President
 

STATE OF _______________                 §
                                                                   §
COUNTY OF _____________                 §
 
 
THE FOREGOING INSTRUMENT was acknowledged before me, the undersigned authority,
this ____ day of ____________, 2014 by William C. Owens, as President of TOTB
North, LLC, a Florida limited liability company, on behalf of the company.  He
is personally known to me or has produced ________________________ as
identification.
 
 
[S E A
L]                                                                                ________________________________                                                              
                                                                                               
Notary Public, State
of ______________                                                                        
 
 
My Commission Expires:
                                                                                               
________________________________
______________________                                                   
Printed Name of Notary Public
 

ENVIRONMENTAL INDEMNITY AGREEMENT – Signature Page
 
 

--------------------------------------------------------------------------------

 




 
INDEMNITOR:
 
Owens Financial Group, Inc., a California corporation
 
By:____________________________________                                                                
Name:  ____________________________           
Title:    ____________________________      

STATE OF _______________                       §
                                                                         §
COUNTY OF _____________                       §
 
The foregoing instrument was ACKNOWLEDGED before me this _____ day of
_______________, 2014, by ______________________, the ____________________ of
____________________________, a _____________________, on behalf of said
______________________.
 
[S E A L]      __________________________                    
      Notary Public, State
of  ________                                                                       
My Commission Expires:
                      __________________________
______________________  Printed Name

ENVIRONMENTAL INDEMNITY AGREEMENT – Signature Page
 
 

--------------------------------------------------------------------------------

 




 
INDEMNITOR:
 
Owens Realty Mortgage, Inc., a Maryland corporation
 
By:  ______________________________________                                                              
Name:  _______________________________          
Title:    _______________________________         

STATE OF _______________                       §
                                                                         §
COUNTY OF _____________                       §
 
The foregoing instrument was ACKNOWLEDGED before me this _____ day of
_______________, 2014, by ______________________, the ____________________ of
____________________________, a _____________________, on behalf of said
______________________.
 
 
[S E A
L]                                                                               
_______________________________                                                            
                                                                                               
Notary Public, State
of _____________                                                                      
 
My Commission Expires:
 
                                                                                               _______________________________
______________________                                                   Printed
Name of Notary Public
 
List of Attachments:


Exhibit A – Description of Real Property
Exhibit B – Description of Environmental Reports

ENVIRONMENTAL INDEMNITY AGREEMENT – Signature Page
 
 

--------------------------------------------------------------------------------

 

Exhibit A
 


 
Description of Real Property
 


 
Lots 5, 6 and 7, Block 8, of FIRST ADDITION TO TREASURE ISLAND, according to the
plat thereof recorded in Plat Book 53, page 65, of the Public Records of
Miami-Dade County, Florida, being more particularly described as follows:


Begin at the Northwest corner of Lot 5, Block 8, FIRST ADDITION TO TREASURE
ISLAND, as recorded in Plat Book 53, page 65, of the Public Records of
Miami-Dade County, Florida; run thence North 88°41'24" East, along the North
line of said Lot 5, a distance of 344.87 feet to the Northeast corner of said
Lot 5; thence South 01°37'08" East, along the East line of Lots 5, 6 and 7 of
said Block 8, a distance of 300.00 feet to the Southeast corner of said Lot 7;
thence South 88°41'24" West, along the South line of said Lot 7, a distance of
344.87 feet to the Southwest corner of said Lot 7; thence North 01°37'08" West,
along the West line of said Lots 5, 6 and 7 and the East right-of-way line of
East Treasure Drive, a distance of 300.00 feet to the Point of Beginning.


TOGETHER WITH those non-exclusive easements which benefit the above parcel
created by the following Agreements:


1.  Reciprocal Parking Agreement dated April 14, 1965, recorded May 25, 1965, in
Official Records Book 4607, page 106, and amended and re-recorded June 11, 1965
in Official Records Book 4632, page 238, Public Records of Miami-Dade County,
Florida.


2.  Reciprocal Parking Agreement dated January 19, 1966, recorded January 20,
1966, in Official Records Book 4908, page 737, and Amendment to Reciprocal
Parking Agreement, dated February 4, 1966, recorded April 18, 1966, in Official
Records Book 5024, page 286, Public Records of Miami-Dade County, Florida.


3.  Shared Facilities Easement Agreement dated November 9, 2005 recorded
November 9, 2005 in Official Records Book 23946, page 4560, as amended by
Amendment thereto recorded February 27, 2007, in Official Records Book 25400,
Page 1866, Public Records of Miami-Dade, County, Florida.



EXHIBIT A, Description of Real Property – Cover Page
Miami-Dade County, Florida
 
 

--------------------------------------------------------------------------------

 

Exhibit B
 


 
Description of Environmental Reports
 


·  
Groundwater Monitoring Report for Arsenic and Monitoring Only Plan (MOP) dated
June 13, 2013 by Geosyntec Consultants, Project UT-3848/File 9646



·  
Addendum to Supplemental Site Assessment Report dated November 20, 2013 by
Geosyntec consultants, Project UT-3848/File 9646; FDEP Facility ID# 13-8628799



·  
Addendum to SSARA dated February 21, 2014 by Geosyntec consultants, Project
UT-3848/File 9646


EXHIBIT B, Description of Environmental Reports – Cover Page
Miami-Dade County, Florida
 
 

--------------------------------------------------------------------------------

 
